Citation Nr: 0615149	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-03 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to December 
1959, and October 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an Informal Hearing Presentation (IHP) submitted by the 
veteran's representative, dated in April 2006, the 
representative raised the issue of whether the November 2003 
examination accurately reflected the veteran's current level 
of disability.  The representative argued that the veteran's 
condition was worse than originally rated and that VA should 
provide a contemporaneous examination with an updated 
audiogram.  The representative also requested that the Board 
consider an extra-schedular evaluation in accordance with 38 
C.F.R. § 3.321(b) (2005).

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2005).  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent that the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  VAOPGCPREC 11-
95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the examination was conducted more 
than two years ago, warrants another VA examination.  

VA also has a duty to notify a claimant regarding the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2005).  As part of this duty to notify, VA is 
required to request that the veteran submit any evidence in 
his possession that pertains to the claim.  Id.  The veteran 
has not been provided with such a request, and therefore, the 
notice was inadequate and the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the bilateral 
hearing disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes a 
request for the veteran to submit any 
evidence in his possession that pertains to 
the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. 
§ 3.159(b)(1) (2005).  

3.  Thereafter, the veteran's claim of 
entitlement to an increased rating for a 
bilateral hearing disorder should be 
readjudicated.  The RO should consider 
whether an extra-schedular evaluation is 
warranted.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





